Case 2:20-cv-08466-DSF-PLA Document 60-2 Filed 04/19/21 Page 1 of 5 Page ID #:1780




                         EXHIBIT 1
Case 2:20-cv-08466-DSF-PLA Document 60-2 Filed 04/19/21 Page 2 of 5 Page ID #:1781

                                                                       Claim No. PT-20
                                                                                 PT-2021-000257
                                                                                    202
                                                                                    20
                                                                                     021-000257
    IN THE HIGH COURT OF JUSTICE
    BUSINESS AND PROPERTY COURTS OF ENGLAND
                                          D AND WALES
    PROPERTY, TRUSTS AND PROBATE LIST (Ch D)


    MR JUSTICE MILES
    23 March 2021


    B E T W E E N:


                    PETROSAUDI OIL SERVICES (VENEZUELA)
                                                 ZUELA) LIMITED
                              (a company incorporated in Barbados).
                                                           rbados).
                                                                                          Claimant
                                                 -and-


                                         CLYDE & CO LLP


                                                                                         Defendant



                                               ORDER



    UPON reading the first witness statement of Anthony D Kerman dated 22 March 2021 and the
    first witness statement of David E Langley dated 22 March 2021 and the other papers in the
    Court bundles

    AND UPON reading and hearing submissions of leading Counsel for the Claimant and leading
    Counsel for the Defendant

    AND UPON THE UNDERTAKING of Mr Anthony David Kerman, admitted and practising
    as a Solicitor of the Senior Courts of England and Wales and senior counsel of Armstrong
    Teasdale Ltd (i) only to pay sums referred to in paragraph 3(b) below to creditors of the
    Claimant claiming payable legal fees and expenses in this and foreign jurisdictions; and (ii) to
    hold all monies received from the Court Funds Office pursuant to paragraph 3(b) below not
    paid to the Claimants creditors as aforesaid to the further Order or Orders of this Court

                                                   1
Case 2:20-cv-08466-DSF-PLA Document 60-2 Filed 04/19/21 Page 3 of 5 Page ID #:1782

    AND WHEREAS the expression POS fund appearing below means the total sum of monies
    presently held by the Defendant as escrow manager for the Claimant in London for the benefit
    of the Claimant, as referred to and found in the judgment of Sir Alastair Norris of this Court in
    the case judgment with the neutral citation number [2020] EWHC 2819 (Ch)

    AND FURTHER WHEREAS in this Order, Pound sterling is referred to as GBP and
    United States dollar is referred to as USD

    IT IS HEREBY ORDERED that:

    Payment into the Court Funds Office

    1.     The Defendant shall forthwith instruct its London bank:

           a.      to convert the POS fund from USD to GBP at its London bank without overseas
                   transfer of funds; and

           b.      once the POS fund has been so converted, immediately transfer the GBP POS
                   fund to the Court Funds Office without any overseas clearing or overseas
                   transfer, with permission to use electronic transfer.

    2.     Paragraph 1 of this Order is without prejudice to the Defendants rights:

           a.      pursuant to s.31 of the Trustee Act 2000, to an indemnity from the POS fund;

           b.      to an indemnity and to retain monies from the POS fund pursuant to clause 6.3
                   of the Escrow Agreement (as referred to and found in the judgment of Sir
                   Alastair Norris of this Court with the neutral citation number [2020] EWHC
                   2819 (Ch)) for the purposes of satisfying such indemnity; and

           c.      under clause 4.1 and 4.2 of the Escrow Agreement in respect of costs and
                   charges within the scope of the said clauses.

    Cessation of Trust and the Defendants Escrow Management

    3.     Upon the transfer of the GBP POS fund to the Court Funds Office referred to in
           paragraph 1 above, the Defendant will cease to be the trustee and escrow manager of
           the POS fund and save as set out below, the POS fund and any interest accrued on the



                                                   2
Case 2:20-cv-08466-DSF-PLA Document 60-2 Filed 04/19/21 Page 4 of 5 Page ID #:1783

          fund will be held by the Court Funds Office subject to the Orders below and further
          Orders of this Court with permission to the Claimant to apply.

    Payment of funds out of the Court Funds Office

    4.    The Court Funds Office will pay to Armstrong Teasdale Ltd the following sums on the
          following dates:

    The Claimants Ordinary Business Expenses

          a.        The sum of GBP319,225.61 (being the equivalent of USD442,487.00 in respect
                    of the Claimants ordinary business expenses (previously permitted as a
                    monthly payment for ordinary business expenses by Trower J on 11 August
                    2020)) on 1 April 2021 and thereafter on the first banking day of every
                    month until further Order of this Court.

    The Claimants Legal Expenses

          b.        The sum of GBP432,861.00 (being the equivalent of USD600,000.00) on 1
                    April 2021 and thereafter on the first banking day of every month until
                    further Order of this Court (in respect of the Claimants legal fees and
                    expenses in this and foreign jurisdictions as permitted as the facility Ordered by
                    Trower J on 11 August 2020), only to be paid to the creditors of the Claimant
                    in respect of payable legal expenses and subject to the solicitors undertaking
                    referred to in the recital above provided by Mr Anthony David Kerman by his
                    first witness statement in this action dated 22 March 2021.

    Permission to Apply

    5.     The Claimant has permission to apply for further Orders including to vary or amend the
           Orders requiring payment of funds into or out of the Court Funds Office referred to
           above.

    Costs of the Application

    6.     The Costs of this action are to be paid by the Claimant to the Defendant on the
           indemnity basis, to be assessed if not agreed.



                                                    3
Case 2:20-cv-08466-DSF-PLA Document 60-2 Filed 04/19/21 Page 5 of 5 Page ID #:1784

    7.     The foregoing is without prejudice to the Defendants right, pursuant to s.31 of the
           Trustee Act 2000, to an indemnity from the POS fund, and its right to an indemnity and
           to retain monies from the POS fund pursuant to clause 6.3 of the Escrow Agreement
           (as referred to and found in the judgment of Sir Alastair Norris of this Court with the
           neutral citation number [2020] EWHC 2819 (Ch)) for the purposes of satisfying such
           indemnity.

    8.     If and insofar as any monies retained from the POS fund by the Defendant exceed its
           cost and liabilities incurred in consequence of having been escrow agent and trustee in
           respect of the POS fund, the Defendant shall pay the balance into the Court Funds
           Office for the benefit of the Claimant.

    Service of this Order

    9.     The Claimant shall serve a copy of this Order on all other parties to the proceedings.




    The Court has provided a sealed copy of thie order to the solicitors to the serving party, by
    email to: Mr Anthony D Kerman, akerman@atllp.co.uk, Armstrong Teasdale Ltd, 200 Strand,
    London WC2R 1DJ.




                                                     4
